Citation Nr: 1530705	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.
	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Veteran provided testimony at an April 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was remanded for further development in June 2014.  The case has since returned for appellate review.

Since the issuance of the most recent supplemental statement of the case in February 2015, the Veteran has submitted additional evidence with a waiver of initial consideration by the RO.  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran has been shown to have prostate cancer that is related to chemical exposures during active service. 





CONCLUSION OF LAW

Prostate cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran originally asserted that he was exposed to Agent Orange, which caused his prostate cancer.  See 38 C.F.R. §§ 3.307, 3.309(e).  In particular, he claimed that he was exposed to Agent Orange while cleaning and painting to prepare ships for decommissioning after they had returned from Vietnam.  The Board also notes that malignant tumors are among the listed chronic diseases for which service connection may be presumed if the onset is within one year after discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  However, the Board need not determine whether he was exposed to Agent Orange or other herbicide agents as he has alleged or whether his prostate cancer was present within one year after discharge form service because the Board has determined in the decision below that service connection is warranted on another basis.

At the April 2014 hearing, the Veteran indicated he had no family history of prostate cancer.  He also stated that he cleaned the vents of decommissioned ships during his period of active service.  He indicated that, once the vents were cleaned, he went to the engineering room to clean all of the tanks and bilges and other equipment.  He noted that he was in the hull of the ships.  The Veteran further indicated that he used and was exposed to many different kinds of preservative paints.  He described using white lead and red lead as well as all kinds of chemicals as coolants because that was the only way to cut certain kinds of metal at the time.  He stated that he dipped materials in solulene in a dip tank to clean objects and said his hands looked like they had been covered in paint much of the time.  He also testified that his hands tingled at times and sometimes would break out.  He asserted that his prostate cancer could have been due to exposure to Agent Orange or alternatively could have been due to exposure to a cocktail of different leads and chemicals.  

The Veteran's service personnel records show that he performed duties on several ships, including the USS Canberra, the USS Isle Royale, the USS Holland, and the USS Cascade, during his period of active duty.  He has also submitted numerous lay statements and articles regarding the types of materials he may have been exposed to during his duties in service.  

The Board finds the April 2014 testimony of chemical exposures to be credible, as there is no evidence contradicting his statements.  Moreover, the record clearly shows that he has been diagnosed with prostate cancer.  Thus, the remaining question is whether his current prostate cancer is related to his military service, to include his exposure to chemicals therein.

At the April 2014 Board hearing, the Veteran stated that no doctor had provided a nexus between his exposure to chemicals in service and his prostate cancer.  However, there are two medical opinions that have been obtained since his April 2014 hearing.

A November 2014 VA examiner stated that it was impossible to determine if the Veteran's prostate cancer manifested while he was in service or is otherwise causally or etiologically related to his military service without resorting to mere speculation.  In so doing, the examiner noted that the Veteran had no symptoms of prostate disorder while in service and that his prostate problems started about 30 years after his military service.  He did observe that the Veteran had extensive exposure to multiple chemical agents while in service.  The examiner stated that there has been no direct link between those chemicals and the onset or development of prostate cancer; however, he also indicated that such a link cannot be excluded.  He stated that it is known that volatile cleaning agents can contribute to the onset of some cancers.  He also explained that no specific etiological agent or cause is identified for most people who develop prostate cancer.  He commented that major risk factors include older age, African descent, family history, and obesity.  However, the examiner concluded that chemical exposure cannot be totally excluded.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2014).

Nevertheless, in a written medical opinion dated in March 2015, Dr. K.E., a private oncologist, noted that the Veteran was a patient under his care since January 2015.  He stated that he had examined the Veteran and thoroughly reviewed his medical history, and he specifically noted that he had reviewed both the Veteran's civilian and military medical history as well as his VA claims file and the November 2014 VA examination report.  

Dr. K.E. noted that, according to the Center for Disease Control and the November 2014 VA examination report, the risk factors for prostate cancer are as follows: (1) advancing age, (2) family history, (3) obesity, and (4) African American descent.  Dr. K.E. explained that he had reviewed all of the Veteran's medical records (civilian and military) and his claims file and that he had also spoken to the Veteran.  He remarked that the Veteran had no family history of cancers of any kind and noted that he was not of African American descent.  He also indicated that, at the time of the Veteran's radical prostatectomy in 2001, he weighed in the 170s, which does not meet obese standards.  Dr. K.E. further noted that, according to the Centers for Disease Control, the risk of developing prostate cancer increases with age.  He explained that the risk of developing prostate cancer at age 50 in the general population is quite low at approximately 8 per 1000 population.  (The Board notes that in 2001 the Veteran was 53 years old.)  Dr. K.E. also observed that, according to the Veteran's claims file, he had been exposed to chemicals during his military service, which have since been found to be carcinogenic.  He stated that it was unclear whether those agents may have made him susceptible to his melanoma and prostate cancer; however, he believed that it was more than a casual finding that the Veteran had no family history to suggest a predisposition for these cancers.  He noted that the Veteran developed an aggressive melanoma at age 41 in 1990.  He asserted that it is not unusual to see malignant melanoma in patients in their early 40's; however, the average age for melanoma is approximately 57 years of age.  Thus, Dr. K.E. opined that having both of these malignancies at an early age suggests a more than sporadic occurrence.

In addition, Dr. K.E. noted that the Veteran's job after service was basically that of an office worker, where chemical exposure is non-existent.

Dr. K.E. further noted that, according to the November 2014 VA examination report, the examiner could not rule out the etiological links to chemicals.  He reported that studies by the Institute of Medicine for the National Academies, one dated in 1996 and the other dated in 2009, both ordered by VA, suggested links to the above-referenced chemicals and to cancers.  Therefore, Dr. K.E. concluded that, as he had almost eliminated all of the risk factors, he believed the Veteran's prostate cancer was at least as likely as not caused by exposure to chemicals during his military service.

The Board finds the March 2015 opinion of Dr. K.E. to be of high probative value.  Therefore, the Board concludes that service connection for prostate cancer is warranted.  

 
ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


